Citation Nr: 1036552	
Decision Date: 09/27/10    Archive Date: 09/30/10

DOCKET NO.  08-24 863	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to a higher initial rating than 10 percent for 
migraine headaches due to posttraumatic head injuries. 


REPRESENTATION

Appellant represented by:	Barbara J. Cook, Esq., Attorney 
at Law


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

T. M. Gillett, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1969 to April 1970.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a December 2006 rating decision and January 2007 
notice of decision by the Department of Veterans Affairs (VA) 
Regional Office (RO) in St. Petersburg, Florida, which, in 
pertinent part, granted service connection for cephalgia, post 
traumatic head injury, assigning a 10 percent rating, effective 
August 23, 1999, the date of the Veteran's claim for benefits.  
In January 2008, the Veteran's representative filed a timely 
Notice of Disagreement, specifically disagreeing only with the 
initial rating assigned for the Veteran's cephalgia, 
posttraumatic head injury.  

In February 2010, the Board remanded the issue currently on 
appeal to the RO for the scheduling of a hearing before the 
member of the Board.  Subsequently, in May 2010, the Veteran 
testified at a hearing before the Board, seated in St. 
Petersburg, Florida (i.e., Travel Board hearing).  A transcript 
is of record.  As the RO complied with the February 2010 Remand 
directive regarding the scheduling of a Board hearing, we will 
proceed to render a decision on this claim.  See Stegall v. West, 
11 Vet. App. 268, 271 (1998) (noting the Board's duty to "insure 
[the RO's] compliance" with the terms of its remand orders).

Throughout the pendency of this appeal, Veteran's claim has been 
adjudicated as entitlement to a higher initial rating for 
cephalgia, post traumatic head injury; however, as will be noted 
below, the evidence indicates that the Veteran's symptoms more 
nearly match those of migraine headaches.  Therefore, the claim 
should be reclassified as one of entitlement to a higher initial 
rating than 10 percent for migraine headaches due to 
posttraumatic head injuries.  See Clemons v. Shinseki, 23 Vet. 
App. 1 (2009) (the scope of a health disability claim includes 
any disability that may reasonably be encompassed by the 
claimant's description of the claim, reported symptoms, and the 
other information of record).


FINDINGS OF FACT

1.  Throughout the pendency of this initial rating appeal, the 
Veteran has experienced headaches every day, with prostrating 
headaches of limited duration occurring once or twice every two 
weeks.

2.   At no time during the initial rating appeal period has the 
Veteran experienced completely prostrating, prolonged headaches 
or experienced severe economic inadaptability due to the service-
connected headaches.   


CONCLUSION OF LAW

The criteria for a 30 percent rating, but no greater than 30 
percent, for migraine headaches due to posttraumatic head 
injuries have been met for the entire initial rating period.  38 
U.S.C.A. §§ 1155, 5107(b) (West 2002 & Supp. 2009); 38 C.F.R. §§ 
4.3, 4.7, 4.124a, Diagnostic Codes 8045-8100 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) has 
a duty to notify and assist claimants in substantiating a claim 
for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2009).  

Duty to Notify

VA has a duty to notify the Veteran of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103.  In order to meet the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), VCAA notice must (1) 
inform the claimant about the information and evidence necessary 
to substantiate the claim; (2) inform the claimant about the 
information and evidence that the VA will seek to provide; and 
(3) inform the claimant about the information and evidence the 
claimant is expected to provide.  VCAA notice should be provided 
to a claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

The United States Court of Appeals for Veterans Claims (Court) 
held in Dingess v. Nicholson, 19 Vet. App. 473 (2006), that the 
VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim.  Those five elements 
include (1) the Veteran's status; (2) the existence of a 
disability; (3) a connection between the Veteran's service and 
the disability; (4) the degree of disability; and (5) the 
effective date of the disability.  The Court held that upon 
receipt of an application for a service connection claim, 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review 
the information and the evidence presented with the claim, and to 
provide the claimant with notice of what information and evidence 
not previously provided, if any, will assist in substantiating or 
is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Id. at 486.  This 
notice must also inform the Veteran that a disability rating and 
an effective date for the award of benefits will be assigned if 
service connection is granted.  Id.

In this case, prior to the initial adjudication of the service 
connection claim, the Veteran was provided VCAA notice in a 
December 2002 letter.  This letter informed the Veteran of the 
types of evidence not of record needed to substantiate his claim, 
and the division of responsibility between the Veteran and VA for 
obtaining evidence. 

Service connection for migraine headaches has been established, 
and the appeal for a higher rating for this disability arises 
from the Veteran's notice of disagreement with the initial rating 
following the grant of service connection.  In March 2006, the 
Veteran was provided with a letter explaining disability rates 
and effective dates, as required by Dingess.  In such initial 
rating appeals initiated by a notice of disagreement, VA has no 
duty to provide additional 38 U.S.C.A. § 5103 notice.  See 73 
Fed. Reg. 23353-23356 (April 30, 2008) (amending 38 C.F.R. § 
3.159(b) to add subparagraph (3)).  Because service connection 
has been granted and an initial rating for this disability has 
been assigned, the Veteran has been awarded the benefit sought, 
and such claim has been substantiated.  See Dingess, 19 Vet. App. 
at 490-91.  See also Hartman v. Nicholson, 483 F.3d 1311 (Fed. 
Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007) (once 
service connection is granted the claim is substantiated, 
additional notice is not required, and any defect in the notice 
is not prejudicial).  As such, 38 U.S.C.A. § 5103(a) notice is no 
longer required as to this initial rating appeal, because the 
purpose for which such notice was intended to serve has been 
fulfilled.  

Duty to Assist

The Board finds that all necessary assistance has been provided 
to the Veteran.  The evidence of record indicates that VA 
acquired the Veteran's VA, private, and service treatment records 
to assist the Veteran with his claim.  At the Board person 
hearing in May 2010, the Veteran reported that he had undergone a 
physical examination in Vero Beach two weeks prior to the hearing 
at which time the unnamed physician prescribed muscle relaxers.  
(Hearing Transcript, pages 6-7).  However, the Board notes that 
the Veteran did not indicate that the unnamed physician 
prescribed the muscle relaxers for his headaches, as the Veteran 
testified he was treating his condition with Advil, a cold 
compress, and rest.  In fact, during the testimony, the Veteran 
indicated that he had not sought any treatment for the headaches 
outside of attending a general VA examination.  (Hearing 
Transcript, page 8).  

Moreover, as the frequency, length, severity, and economic impact 
of the Veteran's headache disability are matters for which the 
Veteran is qualified to describe in his capacity as a layperson, 
the Board accepts his testimony as to their nature and severity 
to be credible.  See Layno v. Brown, 6 Vet. App. 465, 469-70 
(1994) (lay testimony iterating knowledge and personal 
observations of witness are competent to prove that claimant 
exhibited certain symptoms at particular time following service).  
Therefore, a remand to seek to procure any further treatment 
records, to include those of an unnamed physician in Vero Beach, 
would only result in unnecessarily delaying this decision, 
granting, as it does, a higher 30 percent initial rating for the 
Veteran's headache disability.  See Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).  The Board also notes that VA provided the 
Veteran VA medical examinations that were thorough, included the 
Veteran's history, and productive of medical findings regarding 
the severity of the Veteran's headache disorder.  As such, there 
is no duty to provide an additional examination or medical 
opinion for this claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 
3.159(c)(4).

Regarding the May 2010 Board personal hearing, in Bryant v. 
Shinseki, --- Vet. App. ----, No. 08-4080 (Jul. 1, 2010), the 
United States Court of Appeals for Veterans Claims (Court) 
recently held that 38 C.F.R. § 3.103(c)(2) requires that the 
Acting Veterans Law Judge (VLJ) who conducts a hearing fulfill 
two duties to comply with the above the regulation.  These duties 
consist of (1) the duty to fully explain the issues and (2) the 
duty to suggest the submission of evidence that may have been 
overlooked.  During the May 2010 Board personal hearing, when 
questioned by his representative, the Veteran discussed his 
headache disability, to include the frequency of his attacks, 
their nature, and the economic impact they caused.  Also, the 
Acting VLJ asked questions regarding potentially overlooked 
indications of economic inadaptability.  As the Veteran was 
questioned regarding the frequency and severity of the headaches, 
and was also queried about their economic impact, the Board finds 
that that no evidence was overlooked during the hearing.  The 
hearing focused on the elements necessary to substantiate the 
claim for a higher initial rating.  As such, the Board finds 
that, consistent with Bryant, the duties set forth in 38 C.F.R. § 
3.103(c)(2) were fulfilled in this case.  

Through his testimony, the Veteran demonstrated that he had 
actual knowledge of the elements necessary to substantiate his 
claim for benefits.  Moreover, neither the Veteran nor his 
representative has asserted that VA failed to comply with 38 
C.F.R. § 3.103(c)(2) nor identified any prejudice in the conduct 
of the Board hearing. 

In view of the foregoing, the Board finds that VA has fulfilled 
its duties to notify and assist the Veteran in the claim under 
consideration.  Adjudication of the claim at this juncture, 
without directing or accomplishing any additional notification 
and/or development action, poses no risk of prejudice to the 
Veteran.  Bernard v. Brown, 4 Vet. App. 384, 394 (1993).
 
Disability Rating Criteria

Disability evaluations are determined by the application of a 
schedule of ratings that is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155.  Percentage evaluations 
are determined by comparing the manifestations of a particular 
disorder with the requirements contained in the VA's Schedule for 
Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The 
percentage ratings contained in the Rating Schedule represent, as 
far as can practically be determined, the average impairment in 
earning capacity resulting from such disease or injury and their 
residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 
38 C.F.R. 
§ 4.1.

If two disability evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that evaluation.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  
After careful consideration of the evidence, any reasonable doubt 
remaining will be resolved in favor of the Veteran.  38 C.F.R. § 
4.3.  Where the appeal arises from the original assignment of a 
disability evaluation following an award of service connection, 
as in this case, the severity of the disability at issue is to be 
considered during the entire period from the initial assignment 
of the disability rating to the present time.  Separate ratings 
can be assigned for separate periods of time based on the facts 
found, a practice known as "staged" ratings.  See Fenderson v. 
West, 
12 Vet. App. 119 (1999).  

It is the defined and consistently applied policy of the VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  Any reasonable 
doubt regarding the degree of disability is resolved in favor of 
the Veteran.  See 38 C.F.R. § 4.3.



Factual Background

The Veteran essentially contends that his service-connected 
headaches, resulting from in-service trauma, warrant a higher 
initial rating than 10 percent.  The evidence in this case 
consists of VA treatment records, private treatment records, the 
Veteran's statements, and the Veteran's personal hearing 
testimony.  

Reviewing the evidence of record, in a January 2000 VA treatment 
record, specifically a dental consultation report, the Veteran 
reported experiencing a gradual increase in headaches since a 
1969 in-service motor vehicle accident.

A September 2001 private neurologic evaluation report reflects 
that the Veteran reported experiencing headaches five to six 
times per week in the top of his head, radiating to the back of 
his head to the neck and shoulders.  He reported experiencing 
phonophobia and tinnitus.  He indicated that he did not 
experience nausea, vomiting, blurred vision, or dizziness.  The 
examiner noted no evidence of a thought or mood disorder.  The 
diagnosis was headaches, rule out central nervous system lesion.

At a May 2003 hearing before a Decision Review Officer (DRO), the 
Veteran testified that he experienced headaches on a daily basis.  
He stated that, sometimes, he would take about eight Advil a day 
to relieve the pain.  He indicated that sometimes the medication 
would work, but other times it would not.  (May 2003 DRO Hearing 
Transcript, page 11).  The Veteran also reported that he drove a 
delivery truck and that he had not had to take any extended 
periods of sick leave due to any disorders related to the 1969 
in-service motor vehicle accident.  (May 2003 DRO transcript, 
page 18-19).

At a July 2004 Travel Board hearing, the Veteran testified that 
he had constant headaches ever since the auto accident.  He 
stated that they had grown progressively worse over the course of 
35 years.  He reported that the headaches occurred daily and that 
the extent of pain would vary.  He indicated that, sometimes, the 
pain would approach a 10 on a scale of 10.  (July 2004 Board 
Hearing Transcript, pages 17-19).   

In an October 2006 VA medical examination report, the Veteran 
stated that he had experienced weekly headaches over the past 12 
months, each lasting hours.  He stated that less than half of the 
attacks were prostrating.  He treated the disorders by taking 600 
to 800 milligrams of ibuprofen, three times a day, as needed.  
After examination, the diagnosis was cephalgia, post-traumatic 
head injury, manifested as headaches.  The examiner noted that 
the headaches caused no significant effects with the Veteran's 
daily occupation and no effects on his usual daily activities.

In a March 2007 private treatment record, specifically a brain 
MRI report, the examiner noted finding no intracranial mass 
lesion or abnormal enhancing focus; an old lacunar infraction in 
the basal ganglia without evidence for acute ischemia; a left 
maxillary mucous retention cyst; and minimal changes of 
microvascular ischemia.  

In a March 2008 VA medical examination report, the Veteran 
reported experiencing headaches every day, lasting all day.  He 
stated that the headaches had occurred since 1975 and that onset 
was not precipitated by any daily events.  He treated the 
disorder by taking six to eight Advil tablets daily.  He stated 
that he was responding well to this treatment and encountered no 
side effects.  The Veteran also reported that he used the Advil 
in treating a back disorder.  

In an August 2008 private treatment record, the examiner noted 
that, having reviewed the Veteran's claims file, he had concluded 
that the Veteran's headaches could more accurately be described 
as migraines due to an in-service accident rather than cephalgia.

At the May 2010 Board personal hearing, the Veteran testified 
that he had headaches every day, was taking ten Advil per day due 
to migraines, his headaches were sometimes so severe that he 
would have to treat them by placing a cold compress on his head 
and lying down "for a bit," and these headaches would occur 
suddenly and would involve very intense pain.  He reported that, 
after he lay down, they would typically go away after an hour, at 
which time he would be sufficiently recovered to get up again.  
He stated that the severe headaches would occur once or twice 
every couple of weeks.  (May 2010 Board Hearing Transcript, pages 
3-4).  He noted that, prior to three months ago, he treated the 
disorder solely with Advil.  (May 2010 Board Hearing Transcript, 
page 5).  He indicated that, at the time of the severe attacks, 
he did not feel comfortable driving and would postpone some 
social events.  (May 2010 Board Hearing Transcript, pages 8-9).  
The Veteran stated that he was a home inspector, performing pre-
closing home inspections, that because of the attacks he had been 
forced to reschedule a few appointments, but his clients were 
accommodating.  He did not report any lost income due to the 
disability.  (May 2010 Board Hearing Transcript, pages 6-7).  The 
Veteran indicated that he experienced dark stool due to Advil 
use, but no other side effects.  (May 2010 Board Hearing 
Transcript, pages 9-10).  He also stated that, at the 2006 VA 
medical examination, he told the examiner that he experienced 
headaches on a daily basis rather than weekly.  (May 2010 Board 
Hearing Transcript, page 10).  

Initial Rating Analysis

It is noted that the Veteran's post-traumatic headaches were 
originally rated by analogy under Diagnostic Codes (DCs) 8045-
9304.  DC 9304 evaluates dementia due to head trauma and provides 
that such disability be rated pursuant to the General Rating 
Formula for Mental Disorders.  See 38 C.F.R. § 4.130, Diagnostic 
Code 9304.  In this regard, the Board notes that the record does 
not contain any diagnosis or treatment for multi-infarct 
dementia.
As noted above, the Veteran has submitted medical evidence 
indicating that his disorder could more accurately be described 
as migraine headaches related to posttraumatic trauma, and 
contends that his disorder should be rated under Diagnostic Codes 
8045-8100.  Diagnostic Code 8100 provides ratings for migraine 
headaches.  Given the lack of medical evidence of multi-infarct 
dementia (as required under DC 9403), and considering the well-
documented severity and frequency of the Veteran's post-traumatic 
headaches, the Board finds that the disability is most 
appropriately rated pursuant to DCs 8045-8100.

Under DC 8100, a 30 percent rating is assigned for migraine 
headaches when a veteran has characteristic prostrating attacks 
averaging once per month over the last several months.  A 50 
percent rating is assigned for migraine headaches when a Veteran 
has very frequent, completely prostrating headaches with 
prolonged attacks that are productive of severe economic 
inadaptability.  38 C.F.R. § 4.124a.  

The rating criteria do not define "prostrating," nor has the 
United States Court of Appeals for Veterans Claims.  Cf. 
Fenderson, 12 Vet. App. at 126-127 (quoting Diagnostic Code 8100 
verbatim but not specifically addressing the definition of a 
prostrating attack).  By way of reference, "prostration" is 
defined as "extreme exhaustion or powerlessness."  DORLAND'S 
ILLUSTRATED MEDICAL DICTIONARY 1367 (28th Ed. 1994).

Having reviewed the evidence of record, the Board finds that the 
evidence is in relative equipoise regarding whether the Veteran 
qualifies for the next higher 30 percent rating under Diagnostic 
Code 8100 for the initial rating period on appeal from August 23, 
1999.  The evidence indicates that the Veteran experiences daily 
headaches.   While in September 2001 the Veteran reported 
experiencing phonophobia during these headaches, subsequent 
treatment records do not contain any notation or diagnosis of 
additional symptoms other than pain or darkened stool related to 
the Veteran's headaches.  

Although the Veteran's headaches occur on a daily basis, the 
evidence also indicates that the Veteran only experiences severe 
headaches either once or twice a week.  The evidence indicates 
that such headaches were treated successfully with Advil until 
approximately February 2010, at which time the Veteran also 
reported treating the headaches by lying down for an hour and 
pressing a cold compress to his head.  The Veteran reported that, 
during such attacks, he could not drive for safety reasons.  The 
Board notes that the attacks described by the Veteran are of 
short duration and are very easily treated.  However, considering 
the frequency of the  attacks and the incapacitation endured by 
the Veteran during them, the Board finds that the evidence is in 
relative equipoise as to whether they may be considered 
prostrating attacks.  Resolving reasonable doubt in the Veteran's 
favor, the Board finds that the Veteran's service-connected 
migraine headaches meet the criteria for a 30 percent rating 
under Diagnostic Code 8100 for the entire initial rating period 
on appeal (from August 23, 1999).

The Board finds that the Veteran's headaches do not meet the 
criteria for the next higher 50 percent rating under Diagnostic 
Code 8100 for any period on initial rating appeal.  In treatment 
records written during the pendency of this appeal, examiners 
have not indicated that the Veteran's headaches resulted in any 
difficulties involving employment or daily life.  As noted above, 
the Veteran experiences headaches the resemble prostrating 
headaches either once or twice every two weeks.  However, said 
headaches are of very limited duration, passing after an hour 
spent lying down with application of a cold compress.  Other than 
an inability to drive during the hour-long attacks, the Veteran 
did not indicate experiencing any other incapacitation as a 
result of the headaches.  Moreover, the Veteran noted that, 
although he had to reschedule a few appointments, he had not 
experienced any loss of income due to his headache disorder.  As 
the preponderance of the evidence clearly indicates that the 
Veteran's headaches are not completely prostrating, are not 
prolonged in nature, and are not productive of severe economic 
inadaptability, the Board finds that the preponderance of the 
evidence weighs against a finding of rating in excess of 30 
percent for any period of initial rating appeal under Diagnostic 
Code 8100.  38 C.F.R. § 4.124a.  

Extraschedular Considerations

The Board also has considered whether referral for extraschedular 
rating is warranted.  Ordinarily, the VA Rating Schedule will 
apply unless there are exceptional or unusual factors which would 
render application of the schedule impractical.  See Fisher v. 
Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating 
is warranted based upon a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards.  See 38 C.F.R. § 
3.321(b)(1).  An exceptional case is said to include such factors 
as marked interference with employment or frequent periods of 
hospitalization as to render impracticable the application of the 
regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 
225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step 
inquiry for determining whether a Veteran is entitled to an 
extraschedular rating.  First, the Board must determine whether 
the evidence presents such an exceptional disability picture that 
the available schedular evaluations for that service-connected 
disability are inadequate.  Second, if the schedular evaluation 
does not contemplate the claimant's level of disability and 
symptomatology and is found inadequate, the Board must determine 
whether the claimant's disability picture exhibits other related 
factors such as those provided by the regulation as "governing 
norms."  Third, if the rating schedule is inadequate to evaluate 
a Veteran's disability picture and that picture has attendant 
thereto related factors such as marked interference with 
employment or frequent periods of hospitalization, then the case 
must be referred to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service to determine 
whether, to accord justice, the Veteran's disability picture 
requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this 
case does not show such an exceptional disability picture that 
the available schedular criteria for the service-connected 
headaches is inadequate.  The rating assigned under Diagnostic 
Codes 8145-8100 is based on the average impairment of earning 
capacity resulting from migraine headaches involving prostrating 
attacks.  The rating criteria specifically contemplate the 
frequency and severity of the headaches, including whether the 
headaches are prostrating, and includes economic inadaptability.  
The record contains no indication that the Veteran's headache 
disability causes him greater difficulty than that contemplated 
by the 30 percent rating assigned in this decision.  Therefore, 
having reviewed the evidence and the ratings assigned, the Board 
finds that the evidence does not show such an exceptional 
disability picture to render the schedular evaluation assigned 
for the headache disorder to be inadequate to rate the Veteran's 
service-connected headache disability.   

The Board also notes that the Veteran has not experienced any 
hospitalization due to this disability during the pendency of 
this appeal.  Also, other than rescheduled appointments, the 
record contains no indication that he has experienced marked 
interference with his employment due to this disorder.  In short, 
the record does not indicate that the service-connected headaches 
cause impairment with employment over and above that which is 
contemplated in the assigned schedular rating.  See Van Hoose v. 
Brown, 4 Vet. App. 361, 363 (1993) (noting that the disability 
rating itself is recognition that industrial capabilities are 
impaired).  The Board therefore has determined that referral of 
this case for extraschedular consideration pursuant to 38 C.F.R. 
§ 3.321(b)(1) is not warranted.

For these reasons, the Board finds that the Veteran's service-
connected headaches meet the criteria for a 30 percent, but no 
greater than 30 percent, rating under Diagnostic Codes 8045-8100.  
Specifically, the evidence indicates that the Veteran experiences 
recurrent prostrating headaches of short duration.  The evidence 
does not show more severe symptoms and economic inadaptability 
required for a higher rating for any period under the applicable 
diagnostic codes.  38 C.F.R. § 4.124a.  


ORDER

A higher initial rating of 30 percent, but no greater than 30 
percent, for migraine headaches due to posttraumatic head 
injuries, is granted.  


____________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


